Citation Nr: 0520521	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee bone spur.  

2.  Entitlement to service connection for claimed cervical 
stenosis, spondylitic disease C6-7.  

3.  Entitlement to service connection for claimed left 
arm/hand numbness secondary to cervical stenosis.  

4.  Entitlement to service connection for a disability 
manifested by a claimed short right leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
June 1975 and from September 1976 to September 1979.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the RO.   

The issues of service connection for a right knee bone spur, 
cervical stenosis with spondylitic disease at C6-7 and left 
arm/hand numbness secondary to cervical stenosis are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

The currently demonstrated shortening of the right leg is not 
shown to have been acquired due to any event or incident of 
the veteran's period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired disability 
manifested by a short right leg due to disease or injury that 
was incurred in or aggravated by service; a developmental or 
congenital short right leg is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASED FOR FINDINGS AND CONCLUSION

The veteran did not manifest complaints or finding referable 
to shortening of the right leg in service.  The various 
examinations performed in connection with his service 
reported that his lower extremities were within normal 
limits.  

The veteran has claimed the shortening began in October 1977 
in connection with his initial compensation claim filed many 
years after service, but he is shown to only have been 
treated for left ankle pain in October 1974, right instep 
pain in November 1974, and left knee pain in June 1978.  
Significantly, at no time during service was shortening of 
the right leg demonstrated.  

The submitted private treatment records show that the veteran 
was treated in February 1999 for poor posture related to a 
right leg length discrepancy.  He was provided with a 1/2 inch 
lift for the right shoe at that time.  However, no competent 
evidence has been submitted to show that the currently 
demonstrated right leg shortening was due to disease or 
injury in service.  

Any such shortening of developmental or congenital origin is 
not considered to be a disability for which VA compensation 
is payable.  In this case, the Board finds no medical 
evidence that the veteran's claimed short right leg could be 
identified as having been of an acquired nature.  

Absent complaints or findings of an acquired short right leg 
until many years after service, the Board is of the opinion 
that a basis cannot be presented in this case for the grant 
of service connection for disability manifested by shortening 
of the right leg.  

VCAA and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, and notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice in this case, VA has specifically 
informed the veteran and his representative, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

VA also has notified them of the information, and the medical 
or lay evidence, not previously provided to the Secretary 
that was necessary to substantiate the claim.  

The veteran has provided medical evidence in this case.  He 
has not suggested that there are missing VA or private 
medical records that need to be obtained, nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim of service connection for 
a short right leg.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

As such, the Board finds that additional development 
including the obtaining of a VA medical examination to 
determine the likely etiology of the claimed right leg 
shortening would be unavailing.  



ORDER

Service connection for a disability manifested by a short 
right leg is denied.  




REMAND

Based on its review of the evidentiary record in its 
entirety, the Board finds that the RO should afford the 
veteran with an opportunity to appear for a VA examination to 
determine the current nature and likely etiology of the 
claimed right knee, cervical spine and left arm disorders.  
The Board observes in this regard that the veteran's 
representative asserts that they related to indemnified 
injuries during service.  

The veteran in this regard again should be asked to provide 
competent evidence to support his assertions that his claimed 
right knee, cervical spine and left arm disorders are due to 
these events or other incidents that happened during his 
military service.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
medical treatment received for his 
claimed right knee, cervical spine and 
left arm conditions since service.  He 
should be asked to provide competent 
evidence that his current disability is 
due to disease or injury in service.  
Based on his response, the RO should 
undertake to obtain copies of all records 
from any previously unidentified 
treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right 
knee, cervical spine and left arm 
disorders.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  A 
rationale for all opinions and 
conclusions must be provided.  Based on 
his/her review of the case, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran has 
current right knee, cervical spine or 
left arm disability due to identifiable 
disease or injury in service.  

3.  Next, the RO should readjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


